Opinion of the Court by
Judge Hardin:
This court has decided recently, in several cases from the same court from which this appeal is prosecuted, that where a sale is made under different executions, all the parties to be affected by a motion to quash the sale should be notified of the motion, and we do not perceive that the irregularity of restricting the notice to the parties to. the separate executions, was cured in these cases, by the order of consolidation. But be this as it may, as it appears that Hutcheson the purchaser of the equity or redemption of the land, was an interested party and not brought before the court, it seems to us the motion was properly dismissed. But as the proper parties were not before .the court we do not regard the order of dismission as a bar to another proceeding for the same purpose.
"Wherefore the judgment is affirmed.